Opinion by
Ekwall, J.
The importer testified that he entered the merchandise on the basis of the invoice price of 35.60 francs per dozen, the actual amount he paid for the goods; that after filing a submission sheet, the appraiser indicated to *321him that the prices were higher in France; that thereupon he made inquiries of the manufacturer in France and was informed that the goods this manufacturer made for him were of a cheaper quality, made solely for export to the United States; that he disclosed this information to the appraiser; and that he then referred the matter to his broker, who suggested that, as the goods imported were different from those sold in the home market, a test case be made, entering at the invoice value. Subsequently, the appraiser advised the petitioner that he wanted the merchandise entered on the basis of foreign value and the broker thereupon filed an appeal for reappraisement. Upon the record presented it was held that there was no intent to defraud the revenue of the United States or to deceive the Government officials. The petition was therefore granted.